
	
		II
		109th CONGRESS
		1st Session
		S. 262
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2005
			Mrs. Feinstein (for
			 herself, Mrs. Boxer, and Mr. Akaka) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize appropriations to the Secretary of the
		  Interior for the restoration of the Angel Island Immigration Station in the
		  State of California.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Angel Island Immigration Station
			 Restoration and Preservation Act.
		
			2.
			Findings
			The Congress makes the
			 following findings:
			
				(1)
				The Angel Island Immigration Station, also known as the Ellis
			 Island of the West, is a National Historic Landmark.
			
				(2)
				Between 1910 and 1940, the Angel Island Immigration Station
			 processed more than 1,000,000 immigrants and emigrants from around the
			 world.
			
				(3)
				The Angel Island Immigration Station contributes greatly to our
			 understanding of our Nation’s rich and complex immigration history.
			
				(4)
				The Angel Island Immigration Station was built to enforce the
			 Chinese Exclusion Act of 1882 and subsequent immigration laws, which
			 unfairly
			 and severely restricted Asian immigration.
			
				(5)
				During their detention at the Angel Island Immigration Station,
			 Chinese detainees carved poems into the walls of the detention barracks.
			 More
			 than 140 poems remain today, representing the unique voices of immigrants
			 awaiting entry to this country.
			
				(6)
				More than 50,000 people, including 30,000 schoolchildren, visit
			 the Angel Island Immigration Station annually to learn more about the
			 experience of immigrants who have traveled to our shores.
			
				(7)
				The restoration of the Angel Island Immigration Station and the
			 preservation of the writings and drawings at the Angel Island Immigration
			 Station will ensure that future generations also have the benefit of
			 experiencing and appreciating this great symbol of the perseverance of the
			 immigrant spirit, and of the diversity of this great Nation.
			
			3.
			Restoration
			
				(a)
				Authorization of appropriations
				There are authorized to be appropriated to the Secretary of the
			 Interior $15,000,000 for restoring the Angel Island Immigration Station in
			 the
			 San Francisco Bay, in coordination with the Angel Island Immigration
			 Station
			 Foundation and the California Department of Parks and Recreation.
			
				(b)
				Federal funding
				Federal funding under this Act shall not exceed 50 percent of the
			 total funds from all sources spent to restore the Angel Island Immigration
			 Station.
			
				(c)
				Priority
				(1)
					Except as provided in paragraph (2), the funds appropriated
			 pursuant to this Act shall be used for the restoration of the Immigration
			 Station Hospital on Angel Island.
				
					(2)
					Any remaining funds in excess of the amount required to carry out
			 paragraph (1) shall be used solely for the restoration of the Angel Island
			 Immigration Station.
				
